Title: To Benjamin Franklin from Samuel Butler, 30 September 1781
From: Butler, Samuel
To: Franklin, Benjamin


Sir
Marcelles 30th Sepr. 1781
Having been sent for this Port (in the Privat Armed Ship Wolf with a Cargo of Tobacco) by a Number of the principal Merchants of Virginia and North Carolina, with a design to know if the Price offered here would encourage them to Send their Ships to this Market Ladened with that Article,
I have taken the Liberty to acquaint your Excellency of the Arrival on the 16th Inst: of the first Ship from America to Marcelles since the Commencement of Hostilityes between the United States and Gorge the 3d.
I am Sorry to find that the Gentlemen Commissioned to Purchase tobacco for the Farmers General of France has thought Proper to offer but Sixty Livers for one hundred and twenty pounds Weight of this Place, for the first Quallity of Virginia Tobacco, which is not more then two thirds as much as is paid for that Article at the different ports in the North of France.
I had concluded to proceed with my Cargo to Spain, but by being Introduced to the Honourable the Board of Commerce at this place, who received me with the utmost respect as an American, and advised me to land my Cargo, that they would write to the Farmers General at Paris who they believed would offer me an advantagous price for my Cargo.
Messers Roland & Brothers are the Gentlemen who have assisted me here from whome I have Received Great Civillities, Particularly as being an American— I am Sir with every Sentiment of Respect your very Humbl. Servt.
Samuel Butler.
To His Excellency Benjamin Franklin Plenipotentiary from the Continental Congress to His Most Christian Majesty Paris
